DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment received on September 9, 2021 is acknowledged and entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed on March 12, 2019.
Drawings
The black and white drawings filed on September 9, 2021 are accepted.

Status of the Claims
	Claims 1-16 are cancelled; claims 17-32 will be examined on the merits.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, line 2, the comma after “forming” should be deleted.
Claim 17, line 2 a preposition should be inserted before “compact”
Claim 17, lines 5 and 7, the commas after “elicitors” should be replaced with a semicolon.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19, 21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 3 recites the explant material “cones, needles” which is dependent to claim 17, Brassica oleracea.  Brassica plants do not have cones or needles which are typically found in conifers.
Claim 21, lines 2-3 recites the limitation "the secondary metabolite".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28, line 1 recites the limitation "said induction medium".  There is insufficient antecedent basis for this limitation in the claim because it is not clear if the induction medium is semi-solid or solid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO2005/012507 A1 in view of De Nicola et al (Food Chemistry 141 (2013) 297-303), Hegazi (IOSR Journal of Pharmacy and Biological Sciences, Vol. 12, Issue 1 Ver. II (2017), pp. 72-78), Prakash et al (Biochemical Engineering Journal 40 (2008) 218-226), and Choi et al (Hort. Environ. Biotechnol. 55(3): 237-247, 2014). 
Claims are broadly drawn to a method of producing isothiocyanates (ITCs) by forming a semi-solid or solid callus induction medium from callus aggregates from cells obtained from explant material of Brassica oleracea L. plant, transferring the cell from callus aggregates to suspension culture in liquid medium in shake flask containing plurality of elicitors (chitosan and salicylic acid), further transferring cells for further suspension culture in a bioreactor containing plurality of elicitors and extracting and/or purifying a least one ITC from cells obtained from bioreactor to increase benzyl isothiocyanate (BITC) or any other ITC.  The claims are drawn to a method of use according to claim 17 to manufacture a pharmaceutical product, food or drink product, supplement, additive, skin care product, hair product, or agriculture product.
Regarding claims 17, 19-20, 22-30, WO2005/012507 teach suspension cells cultured in nutrient medium containing adsorbent and one or more elicitors agents to increase secondary metabolites.  The plant species are cells from Brassica rapa (p. 5, line 3) (claim 17).  The cells are derived from leaves, fruit, shoots, buds, flowers, bark, roots, branches, stems, seed, cones, needles or cambium tissue of a plant preferably from meristematic plant tissue (p. 8, lines 6-9 and p. 20, lines 5-11) (claims 19-20).  The secondary metabolite is a glucosinolate compound (p. 8, line 21 and p. 18, lines 23-24).  The subculturing may be done weekly, fortnightly or monthly (p. 9, line 4-5 and p. 24, lines 11-12) (claim 29).  For a continuous process, the two-phase plant cell system may be grown in a bioreactor (claim 17) with and absorbent reservoir or resin column for secondary metabolite adsorption (p. 9, lines 16-19 and p. 29 bridging p. 30).  The elicitor agents are selected from one or more biotic elicitors, microbial fractions or products derived from biotic elicitors and abiotic elicitors at a concentration from 0.01 µM to about 1 M depending on the nature of the metabolite of interest and the cell line of plant species (pp. 9-11 and pp. 27-28) (claims 17, 23, 30).  The multiple addition of elicitors in the suspension culture are conducted between about six hours to about a month after the previous elicitation (p. 11, lines 14-18 and p. 29, lines 12-20) (claim 27).  The adsorbent materials are HP2MG or XAD-7 (aliphatic adsorbents) and/or dimethyl siloxane polymer, polymethoxy silanes, hexadecane, glycol or polylol (immiscible liquid phase adsorbents) (p. 13, lines 4-12 and pp. 24-26) (claims 24-25).  The adsorbent is added to the suspension culture between the inoculation to any time during the culture duration such as between the inoculation and to end of exponential growth phase (p. 11, lines 25-27) (claim 26).  The second or multiple additions of elicitors in the suspension culture is conducted between six hours to about one month after the previous elicitation (p. 11, lines 14-18 and p. 29, lines 12-20) (claim 27).  The culture medium is modified B5 (claim 23) comprising of sucrose, casein hydrolysate, (claim 22) supplemented with α-naphthaleneacetic acid (NAA, auxin), kinetin (cytokinin) and 0.5% agar (p. 19, lines 14-18) (claim 28).  The suspension cultured is subculture weekly in a 250 ml Erlenmeyer flask with about 50 ml of medium (p. 19, lines 26-31).  The subculture may be maintained in a reciprocating shaker (100 strokes/min) in a temperature-controlled incubator (p. 20, lines 1-3) (claim 17).  Example 2 shows jasmonic acid and salicylic acid solutions were prepared in 100 mM stock solution and β-glucan and chitosan solution prepared in 100% ethanol and 1M acetic acid to get a 1 mg/mL stock solution (p. 36, lines 5-13).  As a result, the combined treatment with XAD-7 and elicitors showed synergistic effect when XAD-7 was added at Day 0 in culture and further elicited with 1 mg/L and β-glucan and10 µM jasmonic acid on day 4 (Fig. 12 and p. 39, lines 5-12).  Example 3, Experiment D shows jasmonic acid combined with salicylic acid (p. 44, Table 10 and Fig. 18).  Example 3, Experiment E shows the results with jasmonic acid, β-glucan and salicylic acid (p. 44, Table 12, Fig. 21).  The phenolic analysis was with Folin-Ciocalteu technique of Singleton & Rossi, modified Zhang and Zhang & Kupke (p. 41).  The phenolic extraction was in a Falcon tube and ethanol containing 0.1% HCl was added then the sample was homogenized for 1 minute then placed horizontally in a shake for 1 hour (p. 41, lines 22-28).  The extract was collected and centrifuged in Minifuge for 10 minutes at maximum rpm and stored in Eppendorf vial at -20°C (p. 41, lines 20-28) (claim 17).  Total phenolic concentration was calculated from gallic acid standard curve (p. 42, lines 2-4) (claim 17).
WO2005/012507 does not specifically teach Brassica oleracea forming a semi-solid or solid callus induction medium from compact callus aggregates, transferring the cells from the callus aggregates to a liquid suspension culture in a flask containing a plurality of elicitors, transferring to a bioreactor for further suspension culture, extracting and/or purifying at least one ITC from cells obtained from the bioreactor, where the elicitors are chitosan and salicylic acid to increase BITC or any other ITC.  WO2005/012507 does not teach the plurality of elicitors (10 mg/L to 40 mg/L salicylic acid, 200 mg/L to 600 mg/L chitosan).
Regarding claims 17 and 32, De Nicola et al teach production of ITCs in Brassica sprouts.  Brassica sprouts contain high content of phytochemicals (ITCs) for fresh food product (p. 298, col. 1, 4th para.) (claim 32).  Seeds of B. oleracea L. spp. italica ‘0D22’ (broccoli) (claim 17), B. oleracea (L.) spp. acephala var. Sabellica ‘0D74’ (black kale), Raphanus sativus ‘0P38’ (daikon), R. sativus ‘0P153’ (Sango) were grown at room temperature with an automatic sprouter (p. 298 at 2.2.)  Broccoli had the lowest ITCs at 18.7%, black kale had 68%, daikon had 96.5% and Sango had 90.0% (Table 3 and p. 301, col. 2, 2nd para.)  
The skilled artisan would have expected success in substituting the ITC in Brassica as taught by De Nicola et al for the secondary metabolites of choice in WO2005/012507 because De Nicola et al teach that ITCs are found in Brassica.  WO2005/012507 teach the basic method culturing desired plant of choice in suspension cell culture with an adsorbent and one or more elicitors to increase production of secondary metabolites.  WO2005/012507 teach the method of culturing callus cell suspension with the secondary metabolite of interest and list glucosinolate compound and De Nicola et al teach that B. oleracea contains ITC known for its health benefits.  The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisan would have predicted that ITC from Brassica could be produced by applying elicitors to the suspension culture as taught by WO2005/012507.
WO2005/012507 and De Nicola et al do not specifically teach the combination or elicitors chitosan (200 mg/l to 600 mg/l) and salicylic acid (10 mg/L to 40 mg/L) to increase accumulation of secondary metabolite, BITC or the compact callus aggregates are formed in solid callus induction medium then transferred to suspension culture.  
Regarding claims 17-18, 21, 30, Hegazi teach the production of BITC in suspension culture of Salvadora persica, a medicinal plant of Egypt.  Stem internodal segment from S. persica sterilized and placed in solid Murashige and Skoog (MS) basal medium supplemented with myo-inositol, 3% w/v sucrose and 0.5 mg/L each of 2,4-dichlorophenoxy acetic acid (2,4-D, auxin) and kinetin (cytokinin) for callus culture (p. 73 at 1) (claim 17).  Callus culture were subculture to fresh medium after 4 weeks (p. 73 at 1).  5 g of callus fresh weight/ jar was transferred to different concentrations of chitosan (100, 200 and 300 mg/L) and salicylic acid (5, 10 and 20 mg/L) (p. 72 at 2) (claim 30).  Suspension culture contain 3 g of fresh friable callus in 100 ml Erlenmeyer flask containing 30 ml of MS supplemented with 0.5 mg/l each of 2,4-D and kinetin with 100 mg/L chitosan (p. 73 at 3).  The BITC was performed by high performance liquid chromatograph as described by Kiddle et al and modified by Rossetto et al (p. 74 at 4).  The extraction of BITC was from callus and cells from shake-flask and stirred-tank bioreactor according to Kiddle et al with minor modification (p. 74 at 4) (claims 17 and 18).  Treatment with chitosan at 100 mg/L increased 3.7-fold in BITC production over the control treatment (p. 74 at 1) (claim 21).  Treatment with salicylic acid at 5 mg/L showed an increase of 1.4 times over the control treatment (p. 74 at 1) (claim 21).
The skilled artisan would have expected success in substituting Hegazi production of BITC in S. persica with B. oleracea as taught in De Nicola et al because B. oleracea is known as a good source for vitamins and glucosinolates for human consumption.  Glucosinolate is a precursor for bioactive ITC as taught by De Nicola et al.  Hegazi teaches secondary metabolites, BITC can be produced and increased by elicitation through suspension culture with salicylic acid and chitosan.  The skilled artisan could have substituted the suspension culture with B. oleracea knowing that the method of producing BITC could be applied to Brassica species.  The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisan would have predicted that BITC cultured in suspension culture with elicitors would show a dramatic increase of BITC.
WO2005/012507, De Nicola et al and Hegazi do not specifically teach the combination of chitosan and salicylic acid to increase accumulation of BTIC in B. oleracea.
Regarding claims 17, 28, Prakash et al teach increase production of azadirachtin with combined elicitors, salicylic acid, jasmonic acid and chitosan.  Azadirachta indica (neem tree) is an important agriculture tree known for its secondary metabolite, azadirachtin.  For development of callus and suspension cultures, minor, vitamins, iron similar to MS medium and 8 mg/L indole butyric acid (IBA, auxin) + 4 mg/L benzyladenine (BA, cytokinin) were used for induction of seed kernel of neem tree (p. 219 at 2.1.)  For elicitation, 9-day old suspension cultures were transferred to 50 ml of optimized medium and supplemented with concentration of elicitors.  Plant cells were harvested on 12th day of cultivation and analyzed for azadirachtin content (p 219 at 2.3.)  Combined elicitors salicylic acid (137.3 mg/L), jasmonic acid (2.9 mg/L) and chitosan (16.5 mg/L) cultured in suspension culture resulted in more than 3-fold increase in azadirachtin production when compared to the control (p. 224 at 3.4.)
Additionally, Applicants are reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03.
The skilled artisan would have expected success in substituting elicitors, salicylic acid and chitosan together as taught by Prakash et al rather than individually as taught by Hegazi because De Nicola et al teach B. oleracea and Hegazi teaches culturing callus in suspension culture with elicitors to increase accumulation of BITC and Prakash et al teach the combination of elicitors, salicylic acid, jasmonic acid and chitosan for production and accumulation of azadirachtin, a secondary metabolite in neem tree.  In addition, WO2005/012507 teach the basic method culturing desired plant of choice in suspension cell culture with an adsorbent and one or more elicitors to increase production of secondary metabolites.  The skilled artisan would have substituted single treatment of elicitor with the combined elicitor treatment because Prakash et al noted that 2-fold higher alkaloid production was found when elicitors malate (40 mg/L) and sodium alginate (1.5% w/v) were combined (p. 224 at 3.4.)  In another experiment, a 2-fold increase in taxoid production was shown by repeated application of methyl jasmonate in the bioreactor when compared to the single addition of elicitor in Taxus (p. 224 bridging p. 225).  Prakash et al stated that bioreactor cultivation with elicitor addition are being investigated to improve secondary metabolite production and reduce cost plant cultivation system (p. 224, col. 2).  The person of ordinary skill in the art would have found it obvious to make the substitution because a skilled artisan would have predicted that combined elicitors would increase secondary metabolites in desired plants.
The person of ordinary skill in the art would have had reasonable expectation of success in the method of producing secondary metabolites using adsorption and elicitation in cell suspension culture as shown in WO2005/012507 with the methods of producing ITC from Brassica in De Nicola et al, suspension culture of BITC in Hegazi, combining elicitors in Prakash et al because De Nicola et al teach Brassica containing ITC, Hegazi and Prakash et al teach the enhancement of secondary metabolites by elicitation.  WO2005/012507 teach the basic method culturing desired plant of choice in suspension cell culture with an adsorbent and one or more elicitors to increase production of secondary metabolites.  The skilled artisan would have been motivated to select WO2005/012507 method of culturing callus cell suspension because De Nicola et al teach that B. oleracea contains ITC known for its health benefits, Hegazi teach that BITC can be produced and enhanced by cell suspension culture with elicitors and Prakash et al teach that combined elicitors promoted secondary metabolites when cultured in a bioreactor.
WO2005/012507, De Nicola et al, Hegazi, and Prakash et al do not teach the explant B. oleracea L. var. capitata.
Regarding claim 31, Choi et al teach ten cabbage varieties of B. oleracea L. var. capitata were identified and quantified for glucosinolates.  Glucosinolates are sulfur-containing anionic secondary metabolites that are precursors of ITC in Brassicaceae (abstract).  There were major difference in the amount of individual glucosinolates between green and red varieties (p. 240 and Table 1).
The person of ordinary skill would have had reasonable expectation of success in selecting B. oleracea L. var. capitata taught by Choi et al as the explant for the method of producing isothiocyanates by callus cell suspension culture with elicitors and adsorbents in a bioreactor where De Nicola et al teach ITC in brassica sprouts, Hegazi teach BITC production through suspension culture with elicitors, Prakash et teach salicylic acid and chitosan used as elicitors to enhance secondary metabolites in a bioreactor and WO2005/012507 teach method steps of because B. oleracea L. var. capitata is one of the most important vegetable grown worldwide valued for its medicinal purpose for treating human ailments.  The skilled artisan would have been motivated to select B. oleracea L. var. capitata as the explant because De Nicola et al and WO2005/012507 both teach brassica and Hegazi,  Prakash and WO2005/012507 all teach producing secondary metabolites with elicitors.
Although none of the references specifically teach the liquid medium containing specific concentration range of 10 mg/L to 40 mg/L salicylic acid and concentration range of 200 mg/L to 600 mg/L chitosan, one skilled in the art at the time the invention was made would have been motivated to adjust the concentration range of salicylic acid and chitosan as a matter of routine optimization and experimentation.  It is noted that Prakash teach combining elicitors salicylic acid (137.3 mg/L), jasmonic acid (2.9 mg/L) and chitosan (16.5 mg/L) in suspension culture.  WO2005/012507 teach 0.01 µM to about 1 M of combined elicitors would depend on the nature of the metabolite of interest and the cell line of plant species.  The adjustment of particular conventional working parameters such as concentrations of elicitors is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results.  In the absence of any showing of critically or unexpected results, the particular concentration of elicitors is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization.    
Furthermore, difference in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (see MPEP 2144.05).

Conclusion
	Claims 17-32 are not allowed.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661